Title: Circular on a Monument to the American Revolution, 14 February 1795
From: Washington, George
To: 


          
            SIR,
            Philadelphia, February 14th. 1795.
          
          Herewith you will receive the description of a monument proposed to be erected to the American Revolution, and the plan by which the means for the undertaking are to be provided.
          
          Those who truly admire the great event which established the liberty of this country, and who wish to see the blessing cherished by all who may be heirs to it, will need no exhortation to contribute their reasonable aid to a work, which is so well calculated to blend with the glory of the present, a lesson to future, generations. Among the means employed by the wisest and most virtuous people, for nourishing and perpetuating the spirit of freedom and patriotism, monumental representations are known to be among the most ancient, and, perhaps, not the least influential. And as it is the happiness of this country to enjoy an occasion, more glorious and more auspicious to it, than has been the lot of any other; there ought to be felt a pride, as well as satisfaction, in commemorating it, by a spectacle as unrivalled as the occasion itself. Should the plan, now offered, be successful, this object will be fully attained: for it may, without hazard, be affirmed, that no similar work of equal magnitude and merit, can be boasted by the nations most distinguished for their munificent zeal in rendering the fine arts auxiliaries to the cause of Liberty.
          Although it was deemed proper to provide for an eventual assumption of the monument and the expense, by the government of the United States; yet it was necessary, both as an immediate and a certain resource, to appeal to the patriotic liberality of individuals. In one view it may be particularly desirable, that the monument should be founded on voluntary and diffusive contributions. The event to which it is dedicated, the emblems of which it is composed, and the effect which it is meant to produce, have all an intimate relation to the rights and happiness of the people. Let it be commenced then, not through the organ of the government, as a political act; but in a mode which will best testify the sentiments which spontaneously glow in the breasts of republican citizens.
          The Artist, contemplated for the work, is Mr. Cerrachi, of Rome; who, influenced by admiration for the revolution, and by a desire of distinguishing himself as the instrument of erecting a monument worthy of so great a subject, came to the city of Philadelphia in 1791, with a design to prosecute the undertaking, if sufficient means could be found. Since that period, he has prepared the model, of which the description is annexed. The

model of itself, evinces the capacity, genius and taste of the author; and concurs with other proofs of his distinguished qualifications, to inspire a wish that he could be enabled to execute his plan. The material of the monument, is to be statuary marble; its height one hundred feet; its circumference three hundred feet; the height of the principal figure fifteen feet, and the others of various proportional dimensions. It is computed that ten years will be required to complete it.
          A hope is entertained, that the public spirit of the citizens of the United States, seconded by a taste for the fine arts, will induce them not to suffer to escape so fair an opportunity of raising a lasting monument to the glory of their country; and that a sufficient number will be found ready to furnish, by subscriptions, the necessary sums. The confidence which is placed in your personal disposition, to forward the commendable design, has pointed you out, among a few others, for soliciting and receiving the subscriptions, and is the apology for imposing the task upon you. With great consideration we are, SIR, Your very obedient servants,
          
            Go: Washington.[also signed by 60 others]
          
        